357 U.S. 345 (1958)
NATIONAL LABOR RELATIONS BOARD
v.
MILK DRIVERS AND DAIRY EMPLOYEES LOCAL UNIONS NOS. 338 AND 680, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL-CIO.
No. 412.
Supreme Court of United States.
Decided June 23, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Solicitor General Rankin, Jerome D. Fenton, Stephen Leonard, Dominick L. Manoli and Norton J. Come for petitioner.
Samuel J. Cohen for Local 338, respondent.
Thomas L. Parsonnet for Local 680, respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the Court of Appeals is reversed on the authority of Local 1976, United Brotherhood of Carpenters and Joiners of America, AFL, et al. v. National Labor Relations Board; National Labor Relations Board v. General Drivers, Chauffeurs, Warehousemen and Helpers Union, Local No. 886, AFL-CIO; and Local 850, International Association of Machinists, AFL-CIO, v. National Labor Relations Board, all decided together June 16, 1958, and reported ante, p. 93.
THE CHIEF JUSTICE, MR. JUSTICE BLACK, and MR. JUSTICE DOUGLAS dissent for the reasons stated in the dissenting opinion of MR. JUSTICE DOUGLAS in these cases.